DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the arguments against claim 1 over the combination of Mann in view of Hardman, while the examiner does not agree that the combined teachings could not result in the claimed invention, it is noted that Hardman can be said to teach a plurality of filaments in bundles (braided members, see description for 140). However, what the examiner does note is that the bundles of filaments secured to a conduit, which clearly can be analogous to securing to a cable, these elongate securement members may not allow segments to move freely. What is not evident is what structurally permits this function to occur is not claimed. The prior art has the same structure when the combined teachings are considered in their entirety and claims must define over the art structurally, not functionally. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,19,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “segments of the filaments between the fixed and free ends are free to move relative to each other in the same bundle” is not understood how it is possible since there is a “fixed end attached to the percutaneous cable” and further “the filaments in the same bundle are attached to each other at the free end” leading one of ordinary skill in the art to assume there is restricted movement. It is not evident what enables the “free movement” if there is joining of the ends. Additionally claim 19, is ambiguous because the recitation of “segments of the filaments between the first end and the second end are free to move relative to each other in the first bundle” is not understood how it is possible since there is a “first end attached to each other” and also “the filaments are attached to each other at the second end” leading one of ordinary skill in the art to assume there is restricted movement. It is not evident what enables the “free movement” if there is joining of the ends. Dependent claims carry the problem of indefiniteness since they inherit the issue from the independent claim. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ellis et al. (2004/0078089). Fig. 21 shows an anchor 100 with structure configured to engage biological tissue by tissue ingrowth, including a first bundle of filaments 21 and a second bundle of filaments 21, where the first bundle of filaments are attached to each other at a first end 101 and a second end 102 of the first bundle such that the segments of the filaments between the first end and the second end are free to move relative to each other in the first bundle, where the second bundle of filaments are attached to each other at a first end 101 and a second end 102 of the second bundle such that the segments of the filaments between the first end and the second end are free to move relative to each other in the second bundle, wherein the first and second bundle of filaments are configured to attach to a percutaneous cable via opening 18
and to extend radially away from the percutaneous cable. 

Allowable Subject Matter
Claims 12,13,15-17 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799